PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/568,806
Filing Date: 12 Sep 2019
Appellant(s): Street et al.



__________________
Clark A. Puntigam
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 28, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/9/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
(A) Claims 1-4 are rejected under 35 U.S.C. 101.

(2) Response to Argument
Claims 1-4
Appellant argues that claims 1-4 should not be rejected under 35 U.S.C. 101 because: 1) under Prong 1 of Step 2A the claims do not fall under any of the Groupings of Abstract Ideas; and 2) under Prong 2 of Step 2A the claimed system for determining insurance coverage status of prescription drugs for medical treatment of patients is indicative of integration into a practical application.  However, Appellant’s arguments are unpersuasive.  
Appellant argues that the use of the term “insurance” in the claim is not enough to qualify the claim under the sub grouping of fundamental economic or principles including insurance; and that the claim is not directed toward “insurance” as intended in the 2019 guidance relative to the grouping of “fundamental economic principles or 1.  In support of this argument, the Appellant states that insurance is concerned with loss avoidance or loss compensation and Applicant’s claim is instead directed to defined steps for determining medication eligibility which distinguishes the claim from the recognized definition and economic understanding of insurance2.  Appellant’s argument that insurance is limited to contracts for loss and damage prevention is not persuasive because it completely excludes all types of health insurance from the definition of insurance.  Under Step 1 of the 2019 PEG, independent claim 1 is directed to the statutory category of a process; and under Prong of 1 Step 2A, independent claim 1 recites an abstract idea of: determining insurance coverage status of prescription drugs which covers Certain Method of Organizing Human Activity such as fundamental economic principles or practices, including insurance.  Under the broadest reasonable interpretation, the steps of the independent claims for: providing a display of a sequence of information selections for a medication prescribing person in the presence of a person, including: a first selection for a geographical state of the patient to identify insurance carriers providing prescription medications in the selected state; a second selection of an insurance carrier of the patient operating in the selected state; a third selection of a plan type of the patient from the selected insurance carrier; a fourth selection of one or more of an available plurality of medical search criteria comprising: specific organ system, specific disease state, specific drug name and specific drug class, wherein the fourth selection will include a displayed list of formulary medications available under the patient’s plan type satisfying the selected search criteria; and a fifth selection of one medication from said displayed formulary list satisfying the selected search criteria; wherein; the operations uses the second, third, fourth and fifth selections to find said one medication in said displayed formulary list and to determine insurance coverage status for said medication, selected by the prescriber for medical treatment of a patient, as well as displaying other medications in said formulary list satisfactory to the prescriber, enabling the prescriber to write a medication prescription known to be covered by the patient’s plan type which the patient then provides to a pharmacy for filling, when considered collectively as an ordered combination, are fundamental economic principles or practices including insurance which falls under the abstract idea of Certain Methods of Organizing Human Activity. Other than reciting the abstract idea of determining insurance coverage status of prescription drugs, the claim recites generic computer components such as: “a processing system”, and nothing in the claims precludes the steps from being performed as a method of organizing human activity.  If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles, but for the recitation of generic computer components3, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  
The Appellant argues that under Step 2A, Prong 2 of the 2019 PEG, that the claimed limitations result in an integrated practical application because the claims provide a practical solution for enabling a prescriber to write a medication prescription known to be covered by the patient’s plan type which the patient can the reliably provide to a pharmacy for filling, which has a specific, narrow scope, providing specific limits on 4.  Appellant’s argument are not persuasive.  Providing a physician with the ability to write a prescription for a patient that will not be denied, is an improvement to a business process and not an improvement in technology or a technical solution to a problem.  There is no improvement to the functioning of a computer or any other technology or technical field.  The claimed processing system still operates according to its known and standard capabilities.  The use of “a processing system” to perform the steps of: providing a display of a sequence of information selections for a medication prescribing person in the presence of a patient including: a first selection…, a second selection…, a third selection…, a fourth selection…, a fifth selection…, wherein; the operations uses the second, third, fourth and fifth selections to find said one medication in said displayed formulary list and to determine insurance coverage status for said medication selected by the prescriber for medical treatment of a patient, as well as displaying other medications in said formulary list satisfactory to the prescriber, enabling the prescriber to write a medication prescription known to be covered by the patient’s plan type which the patient than provides to a pharmacy for filling, amounts to no more than mere instructions to apply the exception using a generic computer component5.  A computer system generating/receiving information over a network to/from a correspondent institution is nothing more than executing instructions to apply the exception to a computer.  Therefore the claimed limitations do not meet the criteria or considerations as indicative of integration into a practical application and the rejections of the claims pursuant to 35 USC 101 should be maintained.

 


(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PAUL S SCHWARZENBERG/Examiner, Art Unit 3695                                                                                                                                                                                                        

Conferees:

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        February 5, 2022 

/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See page 5 of Appellant’s Appeal Brief filed 10/28/2021.
        2 See page 5 of Appellant’s Appeal Brief filed 10/28/2021
        3 A plain reading of Figures 1 and 2, and associated descriptions in at least para. 0004 of the specification stating “a system…comprising: a processing system” reveals that generic processors may be used to execute the claimed steps.  
        4 See page 6 of Appellant’s Appeal Brief filed 10/28/2021.
        
        5 See MPEP 2106.05(f)